           Case 1:20-cv-00726-CCB Document 1 Filed 03/18/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                  (NORTHERN DIVISION)


QUINN PORTER                                       *
3300 Chesley Avenue
Parkville, Maryland 21234                          *

                     Plaintiff                     *

v.                                                 *      Civil Action No.

Hunt VALLEY CONTRACTORS, INC. *
3705 Crondall Lane
Ownings Mills, Maryland 21117 *

and                                                *

TOM SPARKS                                         *
3705 Crondall Lane
Ownings Mills, Maryland 21117                      *

and                                                *

T.J. SPAMPINATO                                    *
3705 Crondall Lane
Ownings Mills, Maryland 21117                      *

                     Defendants                    *

*            *       *      *      *       *       *      *       *      *       *          *

                                       NOTICE OF REMOVAL

             Defendants, Hunt Valley Contractors, Inc., Tom Sparks, and T.J. Spampinato

(collectively “Defendants”), file this notice of removal pursuant to 28 U.S.C. § 1441 et seq.

The grounds for removal are as follows:

             1. On or about March 6, 2020, Plaintiff, Quinn Porter (“Plaintiff”), filed a

Complaint in the Circuit Court for Baltimore City, Maryland against Defendants. A copy

of the Complaint is attached hereto as Exhibit A.



36720287.1 3/17/20
                                                   1
           Case 1:20-cv-00726-CCB Document 1 Filed 03/18/20 Page 2 of 4



             2. The Clerk of the Circuit Court for Baltimore City issued a writ of summons to

each of the Defendants on March 10, 2020. Harriet E. Cooperman, attorney for

Defendants, notified Plaintiff’s counsel, Jeffrey Sadri, that she was authorized to accept

service of the Summons and Complaint on behalf of all Defendants. Accordingly, on

March 13, 2020, Ms. Cooperman was served with the Summons and Complaint via

electronic mail on behalf of all Defendants. Copies of the Writs of Summons are attached

hereto as Exhibit B. Consequently, this Notice of Removal is being timely filed by the

Defendants within 30 days of receipt of Plaintiff’s initial pleading, as required by 28 U.S.C.

§1446(b).

             3. The Complaint alleges claims against the Defendants set forth in four separately

numbered counts. Count One of the Complaint asserts a claim against both of the

Defendants based on the Federal Fair Labor Standards Act, 29 U.S.C.§§ 201 et seq. (the

“FLSA”).

             4. This Court has original jurisdiction to entertain this action pursuant to 28 U.S.C.

§1331 (federal question) as the Plaintiff’s claims against Defendants under the FLSA arise

under the laws of the United States. The action, therefore, is properly removable to this

Court under 28 U.S.C. §1441(b) as a civil action over which this Court has original

jurisdiction. This Court has supplemental jurisdiction of the remaining Maryland statutory

and common law claims, as those claims are so related to the claims in the action within

this Court’s original jurisdiction to form part of the same case of controversy under Article

III of the United States Constitution.

             5. All Defendants in this action have joined in this Notice of Removal.




36720287.1 3/17/20
                                                   2
           Case 1:20-cv-00726-CCB Document 1 Filed 03/18/20 Page 3 of 4



             6. Concurrently with this filing, Defendants are giving written notice of the filing

of this Notice of Removal to the Clerk of the Circuit Court for Baltimore City and to

Plaintiff, as required under 28 U.S.C. §1446(d), by filing a Notice of Filing of Notice of

Removal with the Circuit Court for Baltimore City and serving a copy of same upon all

parties. Exhibit C is a true and correct copy of the Notice of Filing of the Notice of

Removal.

             WHEREFORE, Defendants hereby give notice that this action is removed to the

Untied States District Court for the District of Maryland, Northern Division, in accordance

with the provisions of the United States Code.



                                           Respectfully submitted,

March 17, 2020                                     /s/
                                           Harriet E. Cooperman, Federal Bar No. 00729
                                           Michael Cianfichi, Federal Bar No. 19899
                                           Saul Ewing Arnstein & Lehr LLP
                                           500 E. Pratt Street, 9th Floor
                                           , Maryland 21202
                                           410-332-8974 (telephone)
                                           410-332-8973 (facsimile)
                                           Harriet.cooperman@saul.com
                                           Michael.cianfichi@saul.com

                                           for Defendants,
                                           Hunt Valley Contractors, Inc., Tom Sparks, and T.J.
                                           Spampinato




36720287.1 3/17/20
                                                   3
           Case 1:20-cv-00726-CCB Document 1 Filed 03/18/20 Page 4 of 4



                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 17th day of March, 2020, a copy of the foregoing

Notice of Removal of Action was mailed first class mail, postage prepaid, to Paul V.

Bennett, Esq. and Jeffrey Saldi, Esq., Bennett & Ellison, PC, 2086 Generals Highway, Ste.

201, Annapolis, MD, , attorneys for Plaintiff.



                                                       /s/
                                               Harriet E. Cooperman




36720287.1 3/17/20
                                                 4
